DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 10, the recitation “said spacer” should be corrected to --said at least one spacer-- since “at least one spacer” has been previously set forth in line 9.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johnson 2017/0000017 A1.

providing a first hollow support frame member 64 (best shown in Figure 6) having a first end (unnumbered; center of Figure 6) and a second hollow support frame member 68 (best shown in Figure 6) having a second end (unnumbered; center of Figure 6) and configured for coupling to the first hollow support frame member 64 (best shown in Figure 6);
connecting a first end plate (unnumbered; surface of 64 at the end of 64) to the first end (unnumbered; center of Figure 6) of the first hollow support frame member 64 (best shown in Figure 6), the first end plate (unnumbered; surface of 64 at the end of 64) having a first hole (unnumbered) disposed therein;
connecting a second end plate (unnumbered; surface of 68 at the end of 68 as shown in in the center of Figure 6) to the second end (unnumbered; center of Figure 6) of the second hollow support frame member 68 (best shown in Figure 6), the second end plate (unnumbered; surface of 68 at the end of 68 as shown in in the center of Figure 6) having a second hole (unnumbered) disposed therein;
positioning at least one spacer 66 in between the first end plate (unnumbered; surface of 64 at the end of 64) and the second end plate (unnumbered; surface of 68 at the end of 68 as shown in in the center of Figure 6), the at least one spacer 66 having an aperture (unnumbered);
positioning at least one seal 92 in between the first end plate (unnumbered; surface of 64 at the end of 64) and the second end plate (unnumbered; surface of 68 at the end of 68 as shown in in the center of Figure 6), the at least one seal 92 having an aperture (unnumbered) and configured to seal a connection between the first hollow support frame member 64 (best shown in Figure 6) and the second hollow support frame member 68 (best shown in Figure 6); and

As to claim 2, the planting implement 10 further includes an air pressure differential system 34 (see the disclosure in paragraph [0029], line 23) operatively coupled to the first hollow support frame member 64 (best shown in Figure 6) such that a vacuum force is present in the first hollow support frame member 64 (best shown in Figure 6) and the second hollow support frame member 68 (best shown in Figure 6).
Regarding claim 3, a plurality of row units (Figure 1) are indirectly coupled to the first hollow support frame member 64 (best shown in Figure 6).
With respect to claim 4, the second hollow support frame member 68 (best shown in Figure 6) includes at least one row unit (Figures 1 and 2).
As to claim 5, a wheel module (unnumbered) is indirectly coupled onto to the second hollow support frame member 68 (best shown in Figure 6).

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Reasons for No Double Patenting Rejection Being Made
Claims 1-7 of the instant application 16/574,844 are not being rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,448,560 B2 since claims 1-7 of the instant application 16/574,844 correspond to claims restricted out in parent application 15/638,884 (which became U.S. Patent No. 10,448,560 B2). 

For any amendments made to the claims, applicant should indicate page, line number or paragraph, line number of the specification where basis is present (to avoid new matter issues or issues where antecedent basis is not present in the specification). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993. The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER J. NOVOSAD/
Primary Examiner
Art Unit 3671



October 18, 2021